Case 2:20-cv-00647-TC Document 3-29 Filed 09/24/20 PageID.104 Page 1 of 3




                                 EXHIBIT X




                                                                        85
Case 2:20-cv-00647-TC Document 3-29 Filed 09/24/20 PageID.105 Page 2 of 3




                                                                        86
Case 2:20-cv-00647-TC Document 3-29 Filed 09/24/20 PageID.106 Page 3 of 3




                                                                        87
